Citation Nr: 1002582	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's service constitutes 
a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant entered active duty in July 1964 and separated 
from active duty in October 1969.  His time lost includes 
being in absent without leave (AWOL) status from April 1967 
to May 1969 and in confinement status from May to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The appellant began to serve a three year enlistment in 
July 1964; his expiration of term of service was July 1967.  
In April 1967, the appellant went AWOL and did not return to 
military control until May 1969.  

2.  The appellant was given a general court-martial (GCM) in 
1969.  He pled guilty to, and was found guilty of, a charge 
and specification of AWOL.  He was sentenced to a bad conduct 
discharge, a discharge under other than honorable conditions; 
forfeiture of pay and allowances; and confinement at hard 
labor for a period of nine months.

3.  The discharge under other than honorable conditions was 
executed in October 1969.

4.  In March 2008, the Army Board of Correction for Military 
Records denied the appellant's application to change the 
character of his discharge.  




CONCLUSION OF LAW

The character of the appellant's service, from April 1964 to 
October 1969, precludes entitlement to VA benefits.  38 
U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 
3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice and development 
provisions of VA law are applicable to this claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  Because this case involves the legal question 
regarding whether the appellant has adequate standing to 
apply for VA benefits, the notice and duty to assist 
provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in this case, the RO provided notice to the 
appellant in correspondence in May and August 2007 and May 
2008 that notified the appellant of information and evidence 
necessary to substantiate whether the character of his 
discharge rendered him ineligible for benefits. 

The appellant was afforded a personal hearing before a 
Decision Review Officer and he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. Service treatment records 
and service personnel records have been associated with the 
claims file.  The appellant has not identified any additional 
evidence pertinent to his claim, which is not already of 
record.  VA has no obligation to provide any further notice 
or assistance to this appellant.

The appellant has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.) 
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  He is not prejudiced by a decision at this time.

The appellant seeks service connection for several medical 
disabilities including hearing loss, tinnitus, and 
posttraumatic stress disorder (PTSD).  He contends that he is 
eligible for VA benefits.

A person seeking VA benefits must first establish that they 
have attained the status of veteran.  Holmes v. Brown, 10 
Vet. App. 38, 40 (1997).  The term "veteran" means a person 
who served in the active military, naval or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).  

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a) (2008).  A discharge issued under 
honorable conditions is binding on VA. 38 C.F.R. § 3.12(a).  

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation. 38 U.S.C.A. § 
5303(b).  With the exception for insanity, benefits are not 
payable where the former service member was discharged or 
released by reason of the sentence of a GCM.  38 C.F.R. § 
3.12(c)(2).  Benefits are also not payable where the former 
service member was discharged under other than honorable 
conditions as a result of AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  See 38 C.F.R. § 3.354(a) (2007).  
Consulting various well-accepted legal authority, VA General 
Counsel has noted that the term insanity was synonymous with 
"psychosis."  VAOPGCPREC 20-97.  The evidence of record 
does not indicate any evidence of insanity at the time of the 
Veteran's AWOL status.  

The appellant's DD-214 indicates that his date of entry into 
active service was July 1964 and his expiration of term of 
service (ETS) was July 1967.  In April 1967, the appellant 
went AWOL and did not return to military control until May 
1969.  He had 104 days of lost service from April 1967 to his 
original ETS in July 1967.  He had a further 663 days of lost 
service from July 1967 until his return to military control 
in May 1969.  He was in AWOL status for a total period of 
over two years.  Finally, he had 169 days of lost service 
while in confinement status as a prisoner from May 1969 until 
his separation from service in October 1969. 

A GCM was convened and the appellant was charged with AWOL 
under Article 86 of the Uniform Code of Military Justice 
(UCMJ).  The appellant pled guilty to the charge and 
specification.  He was found guilty of the same.  He was 
sentenced to a bad conduct discharge, forfeiture of pay and 
allowances, and confinement at hard labor for a period of 
nine months.  He was discharged from service in October 1969.  
An Army PMG(K) Form NR. 95-1 dated November 1969 indicates 
that no psychiatric disease of the appellant was found.  

In May 2005, the appellant presented testimony at a hearing 
before a Decision Review Officer.  He testified that he made 
a mistake and that when he returned from Vietnam he simply 
did not report to his next duty station.  He further 
testified that he went home and worked under his own Social 
Security number and implied that the Army should have found 
him and returned him to service earlier than it did.  

The appellant requested to have his discharge reviewed by the 
Army Board for Correction of Military Records (ABCMR).  Their 
March 2008 decision denied the appellant's request to have 
his records corrected to receive an upgrade to his discharge.  
This decision considered the appellant's claims that he went 
into AWOL status because of PTSD, and still denied the 
correction request.  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
Department's decision on such matters is conclusive and 
binding on the VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  In short, the Army has 
determined that the appellant's service was under other than 
honorable conditions as a result of GCM in 1969, and upheld 
that character of discharge by a decision rendered in March 
2008.  Accordingly, these determinations with respect to the 
character of the appellant's military service are binding on 
VA.  

The evidence establishes that the appellant received an other 
than honorable discharge as the result of a sentence from a 
GCM and for being in AWOL status.  His character of service 
is a bar to VA benefits.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved.  The character of the appellant's 
service is a bar to benefits and the award of benefits is not 
warranted.  





	(CONTINUED ON NEXT PAGE)




ORDER

The character of the appellant's discharge from active 
military service is a bar to the receipt of VA benefits and 
the appeal is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


